Respondents appeal from the clerk's taxation of costs, he having refused to tax costs in favor of respondents and having taxed such in favor of appellants.
2 Mason Minn. St. 1927, § 9486, authorizes this court in its discretion to allow costs to the prevailing party not exceeding $25, but "in all cases the prevailing party shall be allowed his disbursements necessarily paid or incurred."
Appellants were the prevailing parties on this appeal because the orders appealed from were modified. Henry v. Meighen,46 Minn. 548, 551, and 552, 49 N.W. 323, 646. The orders included substantial allowances of attorneys' fees to be taxed against appellants, and these were eliminated by the appeal. It is true that on the main proposition of the appeal (the validity of the certificates issued to respondents) appellants were unsuccessful; but that does not preclude them from claiming that they prevailed, for unless they had appealed they would have been compelled to pay substantial sums to respondents which the latter were not entitled to. The prevailing party does not forfeit the right to disbursements, even though a large part thereof went for printing parts of the record not bearing on the point which caused the modification of the order, so long as all that part printed was necessary to present the various assignments of error raised by the appeal. Curry v. Sandusky Fish Co. 88 Minn. 485, 490, 93 N.W. 896. It is perfectly plain that when in the opinion herein it was said: "We therefore think the attorneys' fees allowed should be eliminated and only the ordinary statutory cost and disbursements taxed against appellants," the reference was to the costs and disbursements in the district court and not to those on this appeal.
The clerk's taxation is affirmed. *Page 590